                           Case 20-50138-btb                  Doc 1           Entered 02/03/20 17:14:03                  Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                          Chapter you are filing under:

                                                                                   Chapter 7
                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13                                        Check if this is an
                                                                                                                                     amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     DARRELL                                                            KELLY
     your government-issued        First name                                                         First name
     picture identification (for
     example, your driver's        KELLY                                                              JEAN
     license or passport).         Middle name                                                        Middle name
     Bring your picture
     identification to your
                                   ALLIN                                                              ALLIN
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                           Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                         KELLY LEE ALLIN
                              KELLY ALLIN
                                                                                                      KELLY ALLIN
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4208                                                        xxx-xx-7192
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
                           Case 20-50138-btb               Doc 1         Entered 02/03/20 17:14:03                 Page 2 of 13
Debtor 1   DARRELL KELLY ALLIN
Debtor 2   KELLY JEAN ALLIN                                                                           Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names
                                 XX-XXXXXXX
                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 3145 COBBLE RIDGE COURT
                                 Reno, NV 89511
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Washoe
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                         Case 20-50138-btb                   Doc 1        Entered 02/03/20 17:14:03                    Page 3 of 13
Debtor 1    DARRELL KELLY ALLIN
Debtor 2    KELLY JEAN ALLIN                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                           Case 20-50138-btb               Doc 1         Entered 02/03/20 17:14:03                     Page 4 of 13
Debtor 1    DARRELL KELLY ALLIN
Debtor 2    KELLY JEAN ALLIN                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                           Case 20-50138-btb                  Doc 1         Entered 02/03/20 17:14:03               Page 5 of 13
Debtor 1    DARRELL KELLY ALLIN
Debtor 2    KELLY JEAN ALLIN                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                         Case 20-50138-btb                  Doc 1       Entered 02/03/20 17:14:03                      Page 6 of 13
Debtor 1    DARRELL KELLY ALLIN
Debtor 2    KELLY JEAN ALLIN                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ DARRELL KELLY ALLIN                                           /s/ KELLY JEAN ALLIN
                                 DARRELL KELLY ALLIN                                               KELLY JEAN ALLIN
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     February 3, 2020                                  Executed on     February 3, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                         Case 20-50138-btb                     Doc 1     Entered 02/03/20 17:14:03                    Page 7 of 13
Debtor 1   DARRELL KELLY ALLIN
Debtor 2   KELLY JEAN ALLIN                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Christopher P. Burke, Esq.                                     Date         February 3, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Christopher P. Burke, Esq.
                                Printed name

                                Christopher P. Burke, Esq.
                                Firm name

                                702 Plumas Street
                                Reno, NV 89509
                                Number, Street, City, State & ZIP Code

                                Contact phone     (775)333-9277                              Email address         attycburke@charter.net
                                004093 NV
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                           Case 20-50138-btb                         Doc 1    Entered 02/03/20 17:14:03   Page 8 of 13




                                                               United States Bankruptcy Court
                                                                             District of Nevada
            DARRELL KELLY ALLIN
 In re      KELLY JEAN ALLIN                                                                         Case No.
                                                                                    Debtor(s)        Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: February 3, 2020                                                 /s/ DARRELL KELLY ALLIN
                                                                        DARRELL KELLY ALLIN
                                                                        Signature of Debtor

 Date: February 3, 2020                                                 /s/ KELLY JEAN ALLIN
                                                                        KELLY JEAN ALLIN
                                                                        Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
DARRELL KELLY Case
               ALLIN 20-50138-btb    DocPUBLIC
                                    AR      1 Entered   02/03/20
                                                  SERVICE        17:14:03
                                                           COMMISSION       Page FINANCIAL
                                                                            BMW      9 of 13   SERVICES
KELLY JEAN ALLIN                    TAX DIVISION: ATTN: MNGNG AGENT         ATTN: MANAGING AGENT
3145 COBBLE RIDGE COURT             P.O. BOX 8021                           5550 BRITTON PARKWAY
Reno, NV 89511                      Little Rock, AR 72203                   Hilliard, OH 43026
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




Christopher P. Burke, Esq.          ARC HEALTH & WELLNESS                   BMW FINANCIAL SERVICES
Christopher P. Burke, Esq.          ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
702 Plumas Street                   P.O. BOX 2073                           P.O. Box 78066
Reno, NV 89509                      Sparks, NV 89432-2073                   Phoenix, AZ 85062-8066


ALHAMBRA                            AXLELINE                                CAPITAL ONE
ATTN: MANAGING AGENT                ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
PO Box 660579                       860 WATSON WAY                          P.O. BOX 60599
Dallas, TX 75266-0579               Sparks, NV 89431                        City of Industry, CA 91716-0599


ALLIN NOTES                         BECKWAY/ BWGFV MANAGECO, LLC            CAPITAL ONE
ATTN: MANAGING AGENT                ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
3145 COBBLE RIDGE COURT             450 LEXINGTON AVE.                      P.O. Box 30285
Reno, NV 89511                      LEVEL 4                                 Salt Lake City, UT 84130
                                    NEW YORK, NY

ALLY                                BHHC                                    CAPITAL ONE
ATTN: MANAGING AGENT                ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
P.O. BOX 380902                     P.O. BOX 77029                          P.O. BOX 60599
Minneapolis, MN 55438-0902          Minneapolis, MN 55480-7729              City of Industry, CA 91716


ALLY                                BIG MACHINE PARTS                       CAPITAL ONE
ATTN: MANAGING AGENT                ATTN: MANAGING AGENT                    Attn: Managing Agent
P.O. BOX 8127                       1009 NE JIB CT., STE. A                 P.O. BOX 54529
Cockeysville, MD 21030              Lees Summit, MO 64064                   Oklahoma City, OK 73154-4529


ALSCO                               BMW CARD SERVICES                       CAPITAL ONE
ATTN: MANAGING AGENT                ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
P.O. BOX 7497                       P.O. BOX 660545                         P.O. Box 60504
Reno, NV 89510                      Dallas, TX 75266-0545                   City of Industry, CA 91716-0504


ALSCO                               BMW CARD SERVICES                       CARRIER TRANSICOLD
ATTN: MANAGING AGENT                ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
2535 E. 5TH STREET                  P.O. BOX 31046                          P.O. BOX 25415
Reno, NV 89512                      Tampa, FL 33631-3046                    Salt Lake City, UT 84125-0415


AMERICAN EXPRESS                    BMW Financial Services                  CIMC CAPITAL
ATTN: MANAGING AGENT                Attn: Managing Agent                    ATTN: MANAGING AGENT
P.O. BOX 0001                       P.O. Box 3608                           P.O. BOX 100706
Los Angeles, CA 90096-8000          Dublin, OH 43016-0306                   PASADENA, CA


American Express                    BMW FINANCIAL SERVICES                  CITI CARDS
Attn: Managing Agent                ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
P.O. Box 981535                     P.O. Box 78103                          P.O. BOX 78045
El Paso, TX 79998-1535              Phoenix, AZ 85062-8103                  Phoenix, AZ 85062-8045
CITI CARDS       Case 20-50138-btb   Doc
                                     FAST1GLASS
                                            Entered 02/03/20 17:14:03   Page 10 of 13CAPITAL
                                                                        HEMINGWAY
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               BECKWAY INVESTMENT OPERATI
P.O. BOX 78019                       1650 GREG STREET                   ATTN: MANAGING AGENT
Phoenix, AZ 85062-8019               Sparks, NV 89431                   450 LEXINGTON AVE., 4TH FLR.
                                                                        New York, NY 10017

CITY OF RENO                         FEDEX                              HOLLEY, DRIGGS, WALSH, FINE,
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               PUZEY, STEIN, & THOMPSON
P.O. BOX 1900                        P.O. BOX 7221                      ATTN: MANAGING AGENT
Reno, NV 89505                       Pasadena, CA 91109-7321            800 S. MEADOWS PRKWY. STE. 8
                                                                        Reno, NV 89521

CMC TIRES INC.                       FINANCIAL PACIFIC LEASING          HUNT & SONS INC.
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               ATTN: MANAGING AGENT
9 S. WASHINGTON ST., STE. 101        3455 S. 344TH WAY, STE. 300        P.O. BOX 277670
Spokane, WA 99201                    Auburn, WA 98001                   Sacramento, CA 95827-7670


COMDATA                              FINANCIAL PACIFIC LEASING          I.R.S.
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               ATTN: MANAGING AGENT
P.O. BOX 100647                      P.O. BOX 4568                      Ogden, UT 84201
Atlanta, GA 30384                    Federal Way, WA 98063-4568


CREDIT ONE BANK                      FLEET ONE                          IMPERIAL SUPPLIES
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               ATTN: MANAGING AGENT
P.O. BOX 98878                       1104 COUNTRY HILLS DR.             P.O. 23910
Las Vegas, NV 89193-8878             6TH FLOOR                          Green Bay, WI 54305-3910
                                     Ogden, UT 84403

CREDIT ONE BANK                      FLEET PRIDE                        INTERNAL REVENUE SERVICE
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               ATTN: MANAGING AGENT
P.O. BOX 60500                       P.O. BOX 847118                    STOP 5028
City of Industry, CA 91716-0500      Dallas, TX 75284-7118              110 CITY PARKWAY
                                                                        Las Vegas, NV 89106

DIEDEL, LLC                          FW FLEET CLEAN LLC                 INTERNAL REVENUE SERVICE
ATTN: HERB MORGHEN                   ATTN: MANAGING AGENT               ATTN: MANAGING AGENT
1261 SKYLINE BLVD.                   478 N. BABCOCK ST.                 P.O. BOX 7346
Reno, NV 89509                       Melbourne, FL 32935                Philadelphia, PA 19101-7346


EAGLE WASH                           GARY PRINCE                        INTERNAL REVENUE SERVICE
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               FRESNO IRS CENTER
5445 YUKON DRIVE                     6613 PANTHER CREEK DRIVE           5045 E. BUTLER AVENUE
Sun Valley, NV 89433                 Sparks, NV 89436                   Fresno, CA 93888-0021


ENGS MOTOR TRUCK CO.                 GREENBURG, GRANT & RICHARDS        INTERSTATE BATTERIES
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               ATTN: MANAGING AGENT
1105 KLEPPE LANE                     5858 WESTHEIMER ROAD               2301 ARROWHEAD DRIVE
Sparks, NV 89431                     5TH FLOOR                          Carson City, NV 89706
                                     Houston, TX 77057

ESI HOSTED SERVICES                  HEMINGWAY CAPITAL                  MIKE PARKER
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT               ATTN: MANAGING AGENT
P.O. BOX 941294                      450 LEXINGTON AVE., 4TH FLR.       3168 SOUTH SAND STONE DR.
Plano, TX 75094-1294                 New York, NY 10017                 Hurricane, UT 84737
MORGAN TIRE OF   Case 20-50138-btb
                   SACRAMENTO        Doc 1 Entered 02/03/20 17:14:03
                                     O'REILLY                          Page 11 of
                                                                       PLUMAS     13
                                                                               BANK
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
1155 GLENDALE AVE.                   110 LEMMON DRIVE                  5050 MEADOWOOD MALL CIR.
Sparks, NV 89431                     Reno, NV 89506                    Reno, NV 89502


MYITTEX LLC                          OCCUPATIONAL HEALTH CENTERS       PLUMAS BANK
ATTN: MANAGING AGENT                 OF SW, P.A. - ATTN: MNGNG AGENT   SMALL BUSINESS LENDING
21014 CREK RIVER                     P.O. BOX 9010                     ATTN: MANAGING AGENT
San Antonio, TX 78259                Broomfield, CO 80021              470 NEVADA ST., STE. 108
                                                                       Auburn, CA 95603

NAPA AUTO & TRUCK PARTS              OFFICE DEPOT CREDIT CARD          PLUMAS BANK
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
P.O. BOX 1560                        P.O. BOX 78004                    35 S. LINDAN AVENJUE
Sparks, NV 89432                     PHOENIX, AZ                       Quincy, CA 95971


NEVADA DEPT. OF TAXATION             OMNITRACS LLC                     PLUMAS BANK
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              SMALL BUSINESS LENDING
P.O. BOX 7165                        FILE NO. 54210                    ATTN: MANAGING AGENT
San Francisco, CA 94120-7165         Los Angeles, CA 90074-4210        P.O. BOX 210
                                                                       Quincy, CA 95971

NEVADA DEPT. OF TAXATION             OREGON DOT                        PREMIER TRAILER LEASING INC
BANKRUPTCY DIVISION                  MOTOR CARRIER DIVISION            ATTN: MANAGING AGENT
555 E. WASHINGTON, #1300             ATTN: MANAGING AGENT              P.O. BOX 206553
Las Vegas, NV 89101                  3930 FAIRVIEW INDUSTRIAL DR.      Dallas, TX 75320-6553
                                     Salem, OR 97302-1166

NEVADA DEPT. OF TAXATION             PENSKE TRUCK LEASING              QUICK BRIDGE FUNDING
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
4600 KIETZKE LANE, BLDG. L           53 MORRISON AVENUE                410 EXCHANGE, STE. 150
SUITE 235                            Sacramento, CA 95838              Irvine, CA 92602
Reno, NV 89502

NEVADA EMPLOYMENT SECURITY        PENSKE TRUCK LEASING                 RAUSCH STURM
DIV. CONTRIBUTIONS; ATTN: MNG AGNTATTN: MANAGING AGENT                 ATTN: MANAGING AGENT
500 EAST THIRD STREET             2555 TELEGRAPH ROAD                  8691 W. SAHARA AVE., STE. 210
Carson City, NV 89713-0030        Bloomfield Hills, MI 48302           Las Vegas, NV 89117


NEVADA LABOR COMMISSION              PENSKE TRUCK LEASING              RENOWN
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
1818 COLLEGE PKWY STE 102            P.O. BOX 7429                     850 HAVARD WAY
Carson City, NV 89706                Pasadena, CA 91109-7429           Reno, NV 89502


NEVADA TRANSPORT NETWORK             PETERBILT                         RICHARD JAMES COLLECTIONS
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
575 S. SALIMAN ROAD                  2272 LARKIN CIR.
Carson City, NV 89701                Sparks, NV 89431


NEXTCOM                              PLUMAS BANK                       SAFETY-KLEEN SYSTEMS INC.
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
5757 WEST CENTURY BLVD.              470 NEVADA ST. #108               P.O. BOX 7170
SUITE 675                            Auburn, CA 95603                  Pasadena, CA 91109-7170
Los Angeles, CA 90045
                 Case 20-50138-btb
SILVER STATE INTERNATIONAL           Doc 1 Entered
                                     TRANSPORT     02/03/20
                                               SERVICES  OF 17:14:03
                                                             NEVADA    Page  12TRAILERS
                                                                       UTILITY of 13    SALES OF ID
ATTN: MANAGING AGENT                 AKA CARRIER TRANSICOLD OF UTAH    ATTN: MANAGING AGENT
2255 LARKIN CIRCLE                   ATTN: MANAGING AGENT              P.O. BOX 15357
Sparks, NV 89431                     5209 WEST 700 SOUTH               Boise, ID 83715
                                     Salt Lake City, UT 84104

SILVER STATE INTERNATIONAL           TRUCK INSURANCE OFFICE            VAN OSDOL PC
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
2255 LARKIN CIR.                     4109 W. EXPO PKWAY.               1000 WALNUT ST., STE. 1500
Sparks, NV 89431                     Post Falls, ID 83854              Kansas City, MO 64106


STATE OF NEVADA                      TYRES INTERNATIONAL INC.          VERIZON WIRELESS
DEPT. OF EMPLOYMENT                  ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
CONTRIBUTIONS SECTION                1425 HULDA CT.                    P.O. BOX 25505
500 E. 3RD STREET                    Sparks, NV 89431                  Lehigh Valley, PA 18002-5505
Carson City, NV 89713

SUBARU MOTORS FINANCE                U.S. TRUSTEE                      VERIZON WIRELESS
ATTN: MANAGING AGENT                 300 BOOTH ST., STE. 3009          ATTN: MANAGING AGENT
POB 78076                            Reno, NV 89509                    26935 NORTHWESTERN HWY
Phoenix, AZ 85062-8076                                                 SUITE 100
                                                                       Southfield, MI 48033

SUBARU MOTORS FINANCE C/O CHASEUNITED FEDERAL CREDIT UNION             WASHOE CO. TREASURER
ATTN: MANAGING AGENT           ATTN: MANAGING AGENT                    ATTN: MANAGING AGENT
POB 78101                      P.O. Box 125                            POB 30039
Phoenix, AZ 85062-8101         Saint Joseph, MI 49085                  Reno, NV 89520-3039


SUBARU MOTORS FINANCE C/O CHASEUNITED FEDERAL CREDIT UNION             WASTE MANAGEMENT
ATTN: MANAGING AGENT           ATTN: MANAGING AGENT                    RENO DISPOSAL
POB 78232                      13989 S. VIRGINIA STREET                ATTN: MANAGING AGENT
Phoenix, AZ 85062-8232         Reno, NV 89511                          P.O. BOX 541065
                                                                       Los Angeles, CA 90054-1065

TEC EQUIPMENT                        UNITED FEDERAL CREDIT UNION       WELLS FARGO
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
P.O. BOX 11272                       2807 SOUTH STATE STREET           P.O. BOX 51193
Portland, OR 97211                   Saint Joseph, MI 49085            Los Angeles, CA 90051-5493


TELETRAC NAVMAN US LTD.              UNITED FEDERAL VISA               WELLS FARGO BANK
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
32472 COLLECTION CENTER DR.          13989 S. VIRGINIA ST.             P.O. Box 10438 MAC F8235-02F
Chicago, IL 60693-0324               Reno, NV 89511                    Des Moines, IA 50306-0438


THE HOME DEPOT                       USLI CO.                          WELLS FARGO BANK
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
POB 79038                            P.O. BOX 62778                    18100 WEDGE PRKWY.
Saint Louis, MO 63179-0328           Baltimore, MD 21264-2778          Reno, NV 89511


THE HOME DEPOT                       UTILITY TRAILER SALES             WELLS FARGO BANK
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT              ATTN: MANAGING AGENT
POB 78011                            7350 S. EISENMAN ROAD             MAC Q2132-023
Phoenix, AZ 85062-8011               Boise, ID 83716                   P.O. BOX 94423
                                                                       Albuquerque, NM 87199-4233
WELLS FARGO CARD Case SERVICES
                        20-50138-btb   Doc 1   Entered 02/03/20 17:14:03   Page 13 of 13
ATTN: MANAGING AGENT
P.O. BOX 51193
Los Angeles, CA 90051-5493


WELLS FARGO CARD SERVICES
ATTN: MANAGING AGENT
P.O. BOX 10347
Des Moines, IA 50306-0347


WELLS FARGO VISA
ATTN: MANAGING AGENT
18100 WEDGE PARKWAY
Sparks, NV 89441-1000


WORKERS COMPENSATION
NV TRANSPORTATION NETWORK
ATTN: MANAGING AGENT
575 S. SALIMAN ROAD
Carson City, NV 89701
